Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code), each of the undersigned officers of Snap Interactive, Inc. (the “Company”), does hereby certify, to such officer’s knowledge, that: The QuarterlyReport on Form 10-Q for thequarter endedMarch 31, 2013 (the “Form 10-Q”) of the Company fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company as of, and for, the periods presented in the Form 10-Q. Date: May 9, 2013 By: /s/Clifford Lerner Name: Clifford Lerner Title: Chief Executive Officer Date: May 9, 2013 By: /s/Jon D. Pedersen, Sr. Name: Jon D. Pedersen, Sr. Title: ChiefFinancialOfficer The foregoing certification is being furnished as an exhibit to the Form 10-Q pursuant to Item 601(b)(32) of Regulation S-K and Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code) and, accordingly, is not being filed as part of the Form 10-Q for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
